BUTLER, District Judge.
The master has found the defendant guilty of violating the injunction; and I think the finding is right. I believe however that his guilt resulted from misinterpretation of the deem* raiher Hum a willful disregard of it. He is not an intelligent man and might readily have misunderstood the effect of the court's order. I am satisfied that he did not act under the direction of counsel in this respect, though it might be implied from ¡lie general statements in Ms testimony that he did. The plaintiff suffers no substantial injury from his conduct in renting the house, indeed it might, possibly hare been wise to allow him thus to rent all the houses in question, instead of requiring them to be kept unoccupied (or money to be expended in their alteration), and to compensate the plaintiff in profits for such use of them. For the rents ihat have been obtained or that may be obtained from the lease or leases heretofore entered into the defendant may be held accountable in. the final decree. Of course he must abstain from such use of the houses hereafter, unless the court should see proper to amend the injunction upon application made for (.hat: purpose. The defendant will be sufficiently punished for Ms violation of the injunction heretofore by a requirement to pay the costs of this reference, and he will be required to pay accordingly.
An order in this effect may be entered.
*60(January 22, 1897.)
Before DALLAS, Circuit Judge, and BUTLER, District Judge.
PER CURIAM.
The defendant’s petition for modification of the injunction issued upon December 11, 1895, has been considered. We think that, under the peculiar circumstances of this case, he should be relieved from the injunction so far as the houses referred to in said petition, being 28 in number, are concerned, but only to the extent of permitting him to lease those houses upon entering security to be approved by a judge of the court in the sum of $3,000 for payment of any sum which may hereafter be awarded to the complainant with respect to the- said houses either upon the basis of damages or of profits or both; and it is so ordered.